UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES EDWARD MILLER,                   
               Plaintiff-Appellant,
                 v.
                                                   No. 03-7534
MIKE PIERCE; DAVID PENDRY; BUTCH
HOLLAND; TIM CHEEK; RONNIE PRICE,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
             Graham C. Mullen, Chief District Judge.
                        (CA-99-50-5-MU)

                      Submitted: January 30, 2004

                       Decided: March 16, 2004

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed in part, vacated and remanded in part, by unpublished per
curiam opinion.


                             COUNSEL

James Edward Miller, Appellant Pro Se. Stephen Mason Thomas,
PATRICK, HARPER & DIXON, Hickory, North Carolina, for
Appellees.
2                          MILLER v. PIERCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Edward Miller appeals the district court’s order granting
summary judgment to the Defendants on his 42 U.S.C. § 1983 (2000)
complaint. The district court’s grant of summary judgment is
reviewed de novo. Higgins v. E. I. Dupont de Nemours & Co., 863
F.2d 1162, 1167 (4th Cir. 1988). Summary judgment is appropriate
when there is no genuine issue of material fact, given the parties’ bur-
dens of proof. Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-49 (1986). In determining whether the moving
party has shown that there is no genuine issue of material fact, a court
must assess the factual evidence and all inferences to be drawn there-
from in the light most favorable to the non-moving party. Id. at 255;
Smith v. Va. Commonwealth Univ., 84 F.3d 672, 675 (4th Cir. 1996).

   Miller claims that the Defendants violated his constitutional rights
when they removed Miller’s son from his custody. The Defendants
stated that they were acting pursuant to a court order, but never pro-
vided a copy of such an order. Miller provided a court order requiring
the child to be returned to his custody, for the two-week period in dis-
pute. Therefore, whether the Defendants were acting pursuant to a
court order, or in contravention of one, is a genuine issue of material
fact. We conclude that, as to this claim, the district court erred in
granting summary judgment. We vacate that portion of the district
court’s order and remand the action for further proceedings.

   As to Miller’s remaining claims, we have reviewed the record and
find no reversible error. Accordingly, as to those claims, we affirm for
the reasons stated by the district court. See Miller v. Pierce, No. CA-
99-50-5-MU (W.D.N.C. Sept. 16, 2003). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.
MILLER v. PIERCE             3
             AFFIRMED IN PART,
 VACATED AND REMANDED IN PART